 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9
       UNITED STATES OF AMERICA,                                 Case No. 2:19-CR-163-RSL
10
                             Plaintiff,                          ORDER GRANTING JOINT
11
                        v.                                       MOTION TO CONTINUE
12                                                               TRIAL DATE
       DELVIN VELASQUEZ-SANCHEZ,
13     FRANKLIN LEAL-ARTIAGA
14
                             Defendants.
15
16          This matter comes before the Court on a joint “Unopposed Motion to Continue Trial

17 Date.” Dkt. #26. Having considered the facts set forth in the motion, and defendants’ knowing
18 and voluntary waivers, the Court finds as follows:
19          1.     The Court adopts the facts set forth in the unopposed motion; specifically, that
20 defense counsel needs additional time to review the discovery already provided by the
21 government and the new discovery that is expected. The Court accordingly finds that a failure
22
     to grant a continuance would deny counsel, and any potential future counsel, the reasonable time
23
     necessary for effective preparation, taking into account the exercise of due diligence, within the
24
     meaning of 18 U.S.C. § 3161(h)(7)(B)(iv).
25
            2.     The Court finds that a failure to grant a continuance would likely result in a
26
     miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i).
27
28

     ORDER GRANTING JOINT MOTION TO CONTINUE TRIAL - 1
 1
            3.     The Court finds that the additional time requested between November 12, 2019,
 2
     and the proposed trial date of February 10, 2020 is a reasonable period of delay, as defense
 3
     counsel needs additional time to review discovery. The Court finds that this additional time is
 4
     necessary to provide defense counsel reasonable time to prepare for trial, considering all the
 5
     facts set forth above.
 6
 7          4.     The Court further finds that this continuance would serve the ends of justice, and

 8 that these factors outweigh the best interests of the public and defendants in a speedier trial,
 9 within the meaning of 18 U.S.C. § 3161(h)(7)(A).
10          5.     Defendants have signed waivers indicating that they have been advised of their
11 rights to a speedy trial and that, after consulting with counsel, they have knowingly and
12 voluntarily waived those rights. Defendant Franklin Leal-Artiaga has consented to the
13
     continuation of his trial to a date up to and including February 29, 2020. Dkt. #27. Defendant
14
     Delvin Velasquez-Sanchez has consented to the continuation of his trial to a date up to and
15
     including March 11, 2020. Dkt. #30. Both waivers will permit trial to start on February 10,
16
     2020, per defense counsel’s request.
17
18          IT IS HEREBY ORDERED that the trial date be continued from November 12, 2019 to
19 February 10, 2020.
20          IT IS FURTHER ORDERED that the pretrial motions deadline be continued to January
21 6, 2020.
22          IT IS FURTHER ORDERED that the period of time from the current trial date of
23 November 12, 2019, up to and including February 29, 2020, shall be excludable time pursuant to
24 the 18 U.S.C. § 3161, et seq. The period of delay attributable to this filing and granting of this
25 motion is excluded for speedy trial purposes pursuant to 18 U.S.C. §§ 3161(h)(1)(D), (h)(7)(A),
26 and (h)(7)(B).
27
28

     ORDER GRANTING JOINT MOTION TO CONTINUE TRIAL - 2
 1        DATED this 26th day of September, 2019.
 2
 3
 4                                                  A
                                                    Robert S. Lasnik
 5                                                  United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING JOINT MOTION TO CONTINUE TRIAL - 3
